Exhibit 10.15
QLOGIC CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into as of [________, 20__] by and between QLogic Corporation, a
Delaware corporation (the “Company”), and [________] (the “Executive”).
RECITALS
     A. The Board of Directors of the Company has approved the Company entering
into a severance agreement with the Executive.
     B. The Executive is a key executive of the Company.
     C. Should the possibility of a Change in Control of the Company arise, the
Board believes it is imperative that the Company and the Board be able to rely
upon the Executive to continue in his or her position, and that the Company
should be able to receive and rely upon the Executive’s advice, if requested, as
to the best interests of the Company and its stockholders without concern that
the Executive might be distracted by the personal uncertainties and risks
created by the possibility of a Change in Control.
     D. Should the possibility of a Change in Control arise, in addition to his
or her regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, advise management and the Board
as to whether such Change in Control would be in the best interests of the
Company and its stockholders, and to take such other actions as the Board might
determine to be appropriate.
     E. This Agreement provides the benefits the Executive will be entitled to
receive upon certain terminations of employment in connection with a Change in
Control from and after the Effective Date and supersedes and negates all
previous agreements with respect to such benefits.
     NOW THEREFORE, to help assure the Company that it will have the continued
dedication of the Executive and the availability of his or her advice and
counsel notwithstanding the possibility, threat, or occurrence of a Change in
Control of the Company, and to induce the Executive to remain in the employ of
the Company in the face of these circumstances and for other good and valuable
consideration, the Company and the Executive agree as follows:
Article 1. Term
     This Agreement shall be effective as of [________, 20__] (the “Effective
Date”). This Agreement will continue in effect through [________, 20__].
However, as of [________, 20__] and each year thereafter, the term of this
Agreement shall be extended automatically for one (1) additional year (such that
on [________, 20__] the term of this Agreement shall be extended through
[________, 20__] and so on), unless the Committee delivers written notice prior
to such [________] to the Executive that this Agreement will not be extended or
further extended, as the case may be, and if such notice is given this Agreement
will terminate at the end of the term then in progress.

1



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, in the event a Change in Control occurs
during the original or any extended term of this Agreement, this Agreement will
remain in effect for the longer of: (i) twenty-four (24) months beyond the month
in which such Change in Control occurred; or (ii) until all obligations of the
Company hereunder have been fulfilled, and until all benefits required hereunder
have been paid to the Executive. For purposes of clarity, subject to
Section 3.1, benefits shall be payable to the Executive under this Agreement
only with respect to a single Change in Control of the Company. Accordingly, no
Change in Control after the first Change in Control shall be considered for
purposes of this Agreement.
Article 2. Definitions
     Whenever used in this Agreement, the following terms shall have the
meanings set forth below:

  (a)   “Accrued Obligations” means:

  (i)   any Base Salary that had accrued but had not been paid (including
accrued and unpaid vacation time) prior to the Severance Date; and     (ii)  
any Annual Bonus earned as of the Severance Date with respect to the fiscal year
preceding the year in which the Severance Date occurs (if the Executive was
employed by the Company on the last day of that fiscal year) that had not
previously been paid.

  (b)   “Agreement” means this Change in Control Severance Agreement.     (c)  
“Annual Bonus” means the Executive’s annual incentive cash bonus opportunity.  
  (d)   “Base Salary” means the salary of record paid to the Executive by the
Company as annual salary (whether or not deferred), but excludes amounts
received under incentive or other bonus plans.     (e)   “Beneficiary” means the
persons or entities designated or deemed designated by the Executive pursuant to
Section 8.2.     (f)   “Board” means the Board of Directors of the Company.    
(g)   “Cause” means the occurrence of any of the following:

  (i)   the Executive is convicted of, or has pled guilty or nolo contendere to,
a felony (other than traffic related offenses or as a result of vicarious
liability); or     (ii)   the Executive has engaged in acts of fraud, material
dishonesty or other acts of willful misconduct in the course of his or her
duties to the Company; or

2



--------------------------------------------------------------------------------



 



  (iii)   the Executive willfully and repeatedly fails to perform or uphold his
or her duties to the Company; or     (iv)   the Executive willfully fails to
comply with reasonable directives of the Board which are communicated to him or
her in writing;

      provided, however, that no act or omission by the Executive shall be
deemed to be “willful” if the Executive reasonably believed in good faith that
such acts or omissions were in the best interests of the Company.     (h)  
“Change in Control” means any of the following:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (i), the
following acquisitions shall not constitute a Change in Control; (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, (D)
any acquisition by any entity pursuant to a transaction that complies with
clauses (iii)(1), (2) and (3) below, and (E) any acquisition by a Person who
owned more than 30% of either the Outstanding Company Common Stock or the
Outstanding Company Voting Securities as of the Effective Date or an Affiliate
of any such Person;     (ii)   A change in the Board or its members such that
individuals who, as of the later of the Effective Date or the date that is two
years prior to such change (the later of such two dates is referred to as the
“Measurement Date”), constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Measurement Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and his or her
predecessor twice) shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened

3



--------------------------------------------------------------------------------



 



      solicitation of proxies or consents by or on behalf of a Person other than
the Board;     (iii)   Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its Subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets directly or through
one or more subsidiaries (a “Parent”)) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (2) no Person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, 30% or more of, respectively,
the then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
30% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board
(determined pursuant to clause (ii) above using the date that is the later of
the Effective Date or the date that is two years prior to the Business
Combination as the Measurement Date) at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or     (iv)   Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company other than in the context of a
transaction that does not constitute a Change in Control under clause (iii)
above.

      Notwithstanding the foregoing, in no event shall a transaction or other
event that occurred prior to the Effective Date constitute a Change in Control.
    (i)   “Code” means the United States Internal Revenue Code of 1986, as
amended.

4



--------------------------------------------------------------------------------



 



  (j)   “Committee” means the Compensation Committee of the Board.     (k)  
“Company” means QLogic Corporation, a Delaware corporation, or any successor
thereto as provided in Article 7.     (l)   “Disability” means disability as
defined in the Company’s long-term disability plan in which the Executive
participates at the relevant time or, if the Executive does not participate in a
Company long-term disability plan at the relevant time, such term shall mean a
“permanent and total disability” within the meaning of Section 22(e)(3) of the
Code.     (m)   “Effective Date” has the meaning given to such term in Article 1
hereof.     (n)   “Exchange Act” means the United States Securities Exchange Act
of 1934, as amended.     (o)   “Executive” means the individual identified in
the first sentence, and on the signature page, of this Agreement.     (p)  
“Good Reason” means, without the Executive’s express written consent, the
occurrence of any one or more of the following:

  (i)   A material reduction in the nature or status of the Executive’s
authorities, duties, and/or responsibilities (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the start of the Protected Period, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Executive. The change in status of the
Company from a publicly-traded company to a company the securities of which are
not publicly-traded (including any related termination of the Company’s
reporting obligations under the Exchange Act) shall not, in and of itself,
constitute Good Reason or a material reduction in the nature or status of the
Executive’s authorities, duties, and/or responsibilities.     (ii)   A reduction
by the Company in either the Executive’s Base Salary or the Executive’s Annual
Bonus opportunity as in effect immediately prior to the start of the Protected
Period or as the same shall be increased from time to time.     (iii)   A
material reduction in the Executive’s relative level of coverage and accruals
under the Company’s employee benefit and/or retirement plans, policies,
practices, or arrangements in which the Executive participates immediately prior
to the start of the Protected Period, both in terms of the amount of benefits
provided, and amounts accrued. For this purpose, the Company may eliminate
and/or modify existing programs and coverage levels; provided, however, that the
Executive’s level of coverage under all

5



--------------------------------------------------------------------------------



 



      such programs must be at least as great as is provided to other senior
executives of the Company.     (iv)   The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform this Agreement, as contemplated in Article 7.     (v)   The Executive is
informed by the Company that his or her principal place of employment for the
Company will be relocated to a location that is more than fifty (50) miles from
his or her principal place of employment for the Company at the start of the
corresponding Protected Period.     (vi)   A repudiation or breach by the
Company or any successor company of any of the provisions of this Agreement.

      The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute a consent to, or a waiver
of rights with respect to, any circumstances constituting Good Reason herein;
provided, however, that if the Executive does not terminate employment and claim
Good Reason for such termination within ninety (90) days after the Executive has
knowledge of an event or circumstance that would constitute Good Reason, then
the Executive shall be deemed to have waived his or her right to claim Good
Reason as to that specific fact or circumstance (except that the event or
circumstance may be considered for purposes of determining whether any
subsequent, separate, event or circumstance constitutes Good Reason; for
example, and without limitation, a reduction in the Executive’s authorities that
is deemed waived by operation of this clause may be considered for purposes of
determining whether any subsequent reduction in the Executive’s authorities
(when taken into consideration with the first reduction) constitutes a “material
reduction” in the nature or status of the Executive’s authorities from their
level in effect on the day immediately prior to the start of the Protected
Period).     (q)   “Protected Period” with respect to a Change in Control of the
Company shall mean the period commencing on the date that is six (6) months
prior to the date of such Change in Control and ending on the date of such
Change in Control.     (r)   “Qualifying Termination” has the meaning given to
such term in Section 3.2(a).     (s)   As used herein, a “Separation from
Service” occurs when the Executive dies, retires, or otherwise has a termination
of employment with the Company that constitutes a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard
to the optional alternative definitions available thereunder.     (t)  
“Severance Benefits” means the payments and/or benefits provided in Section 3.3.

6



--------------------------------------------------------------------------------



 



  (u)   “Severance Date” means the date on which the Executive’s employment with
the Company and its subsidiaries terminates for any reason (whether or not as a
result of a Qualifying Termination).     (v)   “Subsidiary” means any
corporation or other entity a majority of whose outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.

Article 3. Severance Benefits
     3.1. Right to Severance Benefits. The Executive shall be entitled to
receive from the Company the Severance Benefits described in Section 3.3 if the
Executive has incurred a Qualifying Termination and satisfies the release
requirements set forth in Section 3.7.
     The Executive shall not be entitled to receive Severance Benefits if his or
her employment terminates (regardless of the reason) before the Protected Period
corresponding to a Change in Control of the Company or more than twenty-four
(24) months after the date of a Change in Control of the Company.
     3.2. Qualifying Termination.

  (a)   Subject to Sections 3.2(c), 3.4, and 3.5, the occurrence of any one or
more of the following events within the Protected Period corresponding to a
Change in Control of the Company, or within twenty-four (24) calendar months
following the date of a Change in Control of the Company shall constitute a
“Qualifying Termination”:

  (i)   An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause; or     (ii)   A voluntary termination of
employment by the Executive for Good Reason.

  (b)   Notwithstanding anything else contained herein to the contrary, the
Executive’s termination of employment on account of reaching mandatory
retirement age, as such age may be defined from time to time in policies adopted
by the Company prior to the commencement of the Protected Period, and consistent
with applicable law, shall not be a Qualifying Termination.     (c)  
Notwithstanding anything else contained herein to the contrary, the Executive’s
Severance Benefits under this Agreement shall be reduced by the severance
benefits (including, without limitation, any other change-in-control severance
benefits and any other severance benefits generally) that the Executive may be
entitled to under any other plan, program, agreement or other arrangement with
the Company (including, without limitation, any such benefits provided for by an
employment agreement). For purposes of the foregoing, any cash severance
benefits payable to the Executive under any other plan, program, agreement or
other arrangement with the Company shall offset the cash severance benefits

7



--------------------------------------------------------------------------------



 



      otherwise payable to the Executive under this Agreement on a
dollar-for-dollar basis. For purposes of the foregoing, non-cash severance
benefits to be provided to the Executive under any other plan, program,
agreement or other arrangement with the Company shall offset any corresponding
benefits otherwise to be provided to the Executive under this Agreement or, if
there are no corresponding benefits otherwise to be provided to the Executive
under this Agreement, the value of such benefits shall offset the cash severance
benefits otherwise payable to the Executive under this Agreement on a
dollar-for-dollar basis. If the amount of other benefits to be offset against
the cash severance benefits otherwise payable to the Executive under this
Agreement in accordance with the preceding two sentences exceeds the amount of
cash severance benefits otherwise payable to the Executive under this Agreement,
then the excess may be used to offset other non-cash severance benefits
otherwise to be provided to the Executive under this Agreement on a
dollar-for-dollar basis. For purposes of this paragraph, the Committee shall
reasonably determine the value of any non-cash benefits.

     3.3. Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 3.1, 3.2
and 3.8, the Company shall pay and provide to the Executive (in addition to the
Accrued Obligations) the following:

  (a)   The Company will pay to the Executive an amount equal to [____] times
the sum of (i) the Executive’s Base Salary and (ii) the Executive’s Annual
Bonus. For purposes of this Section 3.3(a), the Executive’s “Base Salary” shall
be deemed to be the Executive’s highest annualized rate of Base Salary in effect
at any time after the commencement of the Protected Period and on or before the
Executive’s Severance Date, and the Executive’s “Annual Bonus” shall be the
greater of (x) the Executive’s maximum Annual Bonus opportunity for the fiscal
year in which the Executive’s Severance Date occurs, and (y) the highest
aggregate bonus(es) paid by the Company to the Executive for any one of the
three (3) full fiscal years of the Company immediately preceding the Executive’s
Severance Date. Notwithstanding the foregoing provisions, if the Executive would
be entitled to a greater cash severance payment in the circumstances under the
terms of any employment agreement then in effect than the amount determined
under the first sentence of this Section 3.3(a), the Executive shall be entitled
to such greater cash severance payment only and no additional payment shall be
made under this Section 3.3(a).     (b)   The Company will pay or reimburse the
Executive for his or her premiums charged to continue medical coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), at the same or
reasonably equivalent medical coverage for the Executive (and, if applicable,
the Executive’s eligible dependents) as in effect immediately prior to the
Severance Date, to the extent that the Executive elects such continued coverage;
provided that the Company’s obligation to make any payment or reimbursement
pursuant to this clause (ii) shall cease upon the first to occur of (a) the
[___] anniversary of the Severance Date; (b) the Executive’s death; (c) the date
the Executive becomes eligible for coverage under the health plan of a future
employer; or (d) the date the Company

8



--------------------------------------------------------------------------------



 



      or its affiliates ceases to offer any group medical coverage to its active
executive employees or the Company is otherwise under no obligation to offer
COBRA continuation coverage to the Executive. To the extent that the payment of
any COBRA premiums pursuant to this Section 3.3(b) is taxable to the Executive,
such payment shall be made on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
Executive’s right to payment of such premiums is not subject to liquidation or
exchange for another benefit and the amount of such benefits that the Executive
receives in one taxable year shall not affect the amount of such benefits that
the Executive receives in any other taxable year.     (c)   Notwithstanding any
other provision herein or in any other document, any stock option or other
equity-based award granted by the Company to the Executive, to the extent such
award is outstanding and has not vested as of the Executive’s Severance Date,
shall automatically become fully vested as of the Severance Date. In the event
that the Executive has a Qualifying Termination during the Protected Period
related to a Change in Control, any stock option or other equity-based award
granted by the Company to the Executive, to the extent such award had not vested
and was cancelled or otherwise terminated upon or prior to the date of the
related Change in Control solely as a result of such Qualifying Termination,
shall be reinstated and shall automatically become fully vested, and, in the
case of stock options or similar awards, the Executive shall be given a
reasonable opportunity to exercise such accelerated portion of the option or
other award before it terminates.

     3.4. Termination Due to Disability or Death. Termination of the Executive’s
employment due to the Executive’s death or Disability is not a Qualifying
Termination, and upon any such termination, the Executive shall be entitled to
payment only of the Accrued Obligations.
     3.5. Termination for Cause or by the Executive Other Than for Good Reason
Termination of the Executive’s employment by the Company for Cause or by the
Executive other than for Good Reason does not constitute a Qualifying
Termination. Upon any such termination, the Executive shall be entitled to
payment only of the Accrued Obligations.
     3.6. Notice of Termination. Any termination of the Executive’s employment
by the Company for Cause or by the Executive for Good Reason shall be
communicated by a Notice of Termination. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.
     3.7. Release. This Section 3.7 shall apply notwithstanding anything else
contained in this Agreement to the contrary. As a condition precedent to any
Company obligation to the Executive pursuant to Section 3.3, the Executive (or,
in the event of the Executive’s death following a Qualifying Termination, the
Executive’s estate) shall, upon or promptly following (and in all events within
forty-five (45) days following) the Executive’s Severance Date (or, if

9



--------------------------------------------------------------------------------



 



later, the date of the relevant Change in Control of the Company), provide the
Company with a valid, executed, written release of claims (in the form attached
hereto as Exhibit A or such similar form as the Company may reasonably require
in the circumstances) (the “Release”), and such Release shall have not been
revoked by the Executive (or the Executive’s estate, as applicable) pursuant to
any revocation rights afforded by applicable law. The Company shall have no
obligation to make any payment or provide any benefit to the Executive pursuant
to Section 3.3 unless and until the Release contemplated by this Section 3.7
becomes irrevocable by the Executive (or the Executive’s estate, as applicable)
in accordance with all applicable laws, rules and regulations.
     3.8. Exclusive Remedy. The Executive agrees that the payments and benefits
contemplated by Section 3.3 shall, if the Release contemplated by Section 3.7 is
signed and the amounts paid, constitute the exclusive and sole remedy for any
termination of his or her employment and in such case the Executive covenants
not to assert or pursue any other remedies, at law or in equity, with respect to
any termination of employment. The Company and the Executive acknowledge and
agree that there is no duty of the Executive to mitigate damages under this
Agreement, and there shall be no offset against any amounts due to the Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment that the Executive may obtain.
Article 4. Form and Timing of Severance Benefits; Tax Withholding
     4.1. Form and Timing of Severance Benefits. Subject to Section 3.7, the
Severance Benefits described in Section 3.3(a) shall be paid in cash to the
Executive in a single lump sum as soon as practicable following (and in all
events within sixty (60) days following) the later of (i) the Executive’s
Separation from Service or (ii) in the case of a Separation from Service during
the Protected Period, the date of the corresponding Change in Control; provided,
however, that such payment shall be subject to the provisions of
Section 8.14(a).
     4.2. Withholding of Taxes. Notwithstanding anything else herein to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.
Article 5. Section 280G. Notwithstanding any other provision herein, the
Executive shall be covered by the provisions set forth in Exhibit B hereto,
incorporated herein by this reference.
Article 6. The Company’s Payment Obligation
     6.1. Payment of Obligations Absolute. Except as provided in Sections 3.7,
4.2 and in Article 5, the Company’s obligation to make the payments and the
arrangements provided for herein shall be absolute and unconditional, and shall
not be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Company shall be final, and the Company shall not seek to
recover all or any

10



--------------------------------------------------------------------------------



 



part of such payment from the Executive or from whoever may be entitled thereto,
for any reasons whatsoever, except as otherwise provided in Article 5; provided
that the Executive does not revoke the Release or otherwise take action to
render the Release unenforceable.
     6.2. Contractual Right to Benefits. This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he or she is entitled
hereunder. The Company expressly waives any ability, if possible, to deny
liability for any breach of its contractual commitment hereunder upon the
grounds of lack of consideration, accord and satisfaction or any other defense.
In any dispute arising after a Change in Control as to whether the Executive is
entitled to benefits under this Agreement, there shall be a presumption that the
Executive is entitled to such benefits and the burden of proving otherwise shall
be on the Company. However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
     6.3. Pension Plans; Duplicate Benefits. All payments, benefits and amounts
provided under this Agreement shall be in addition to and not in substitution
for any pension rights under the Company’s tax-qualified pension plans,
supplemental retirement plans, nonqualified deferred compensation plans, bonus
plans, and any disability, workers’ compensation or other Company benefit plan
distribution that the Executive is entitled to as of his or her Severance Date.
Notwithstanding the foregoing, this Agreement shall not create an inference that
any duplicate payments shall be required. No payments made pursuant to this
Agreement shall be considered compensation for purposes of any such benefit
plan.
Article 7. Successors and Assignment
     7.1. Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof (the business and/or assets of which
constitute at least fifty percent (50%) of the total business and/or assets of
the Company) to expressly assume and agree to perform the Company’s obligations
under this Agreement in the same manner and to the same extent that the Company
would be required to perform them if such succession had not taken place.
     7.2. Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.
Article 8. Miscellaneous
     8.1. Employment Status. Except as may be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is “at will,” and, prior to the effective date of a Change in
Control, may be terminated by either the Executive or the Company at any time,
subject to applicable law.
     8.2. Beneficiaries. The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement. If the Executive dies
while any amount would still be payable to him or

11



--------------------------------------------------------------------------------



 



her hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid to the Executive’s Beneficiary in
accordance with the terms of this Agreement. If the Executive has not named a
Beneficiary, then such amounts shall be paid to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate. The Executive may make or change such designation at any time, provided
that any designation or change thereto must be in the form of a signed writing
acceptable to and received by the Committee.
     8.3. Gender and Number. Where the context requires herein, the singular
shall include the plural, the plural shall include the singular, and any gender
shall include all other genders.
     8.4. Section Headings. The section headings of, and titles of paragraphs
and subparagraphs contained in, this Agreement are for the purpose of
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation thereof.
     8.5. Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.
     8.6. Entire Agreement. This Agreement, together with any employment
agreement and any written agreement evidencing any stock option or other
equity-based incentive award previously granted by the Company, embodies the
entire agreement of the parties hereto respecting the matters within its scope.
As of the date hereof, this Agreement shall supersede all other agreements of
the parties hereto that are prior to or contemporaneous with such date and that
directly or indirectly bear upon the subject matter hereof, other than any prior
agreement relating to any right to indemnification the Executive may have from
the Company or the Executive’s right to be covered under any applicable
insurance policy, with respect to any liability the Executive incurred or may
incur as an employee, officer or director of the Company or its affiliates. Any
negotiations, correspondence, agreements, proposals or understandings prior to
the date of this Agreement relating to the subject matter hereof shall be deemed
to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein. This Agreement is an integrated agreement.
     8.7. Modification. This Agreement may not be amended, modified or changed
(in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.
     8.8. Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of

12



--------------------------------------------------------------------------------



 



any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
     8.9. Arbitration. Any controversy arising out of or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or any
other controversy arising out of the Executive’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Orange County, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
hereto acknowledge and agree that they are hereby waiving any rights to trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in connection with any matter whatsoever arising out of
or in any way connected with this Agreement or the Executive’s employment. The
parties agree hereto that the Company shall be responsible for payment of the
forum costs of any arbitration hereunder, including the Arbitrator’s fee. The
Executive and the Company further agree that in any proceeding to enforce the
terms of this Agreement, the prevailing party shall be entitled to its or his or
her reasonable attorneys’ fees and costs (other than forum costs associated with
the arbitration) incurred by it or him or her in connection with resolution of
the dispute in addition to any other relief granted. Notwithstanding this
provision, the parties hereto may mutually agree to mediate any dispute prior to
or following submission to arbitration.
     8.10. Notices.

  (a)   All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties hereto as follows:

13



--------------------------------------------------------------------------------



 



  (i)   if to the Company:

QLogic Corporation
26650 Aliso Viejo Parkway
Aliso Viejo, California 92656
Attn: General Counsel
with a copy to:
O’Melveny & Myers LLP
610 Newport Center Drive, Suite 1700
Newport Beach, California 92660
Attn: Gary Singer, Esq.
     (ii) if to the Executive, at the last address of the Executive on the books
of the Company.

  (b)   Any party may alter the address to which communications or copies are to
be sent by giving notice of such change of address in conformity with the
provisions of this Section 8.10 for the giving of notice. Any communication
shall be effective when delivered by hand, when otherwise delivered against
receipt therefor, or five (5) business days after being mailed in accordance
with the foregoing.

     8.11. Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. The Executive agrees and acknowledges that he or she has read and
understands this Agreement completely, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Agreement and has had ample opportunity to do so.
     8.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto reflected hereon as the signatories. Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.
     8.13. Governing Law. This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.
     8.14. Section 409A.

  (a)   Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Treasury
Regulation Section

14



--------------------------------------------------------------------------------



 



      1.409A-1(i) as of the date of the Executive’s Separation from Service, the
Executive shall not be entitled to any payment pursuant to Section 3.3 until the
earlier of (i) the date which is six (6) months after the Executive’s Separation
from Service for any reason other than death, or (ii) the date of the
Executive’s death. Any amounts otherwise payable to the Executive upon or in the
six (6) month period following the Executive’s Separation from Service that are
not so paid by reason of this Section 8.14(a) shall be paid (without interest)
as soon as practicable (and in all events within thirty (30) days) after the
date that is six (6) months after the Executive’s Separation from Service (or,
if earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of the Executive’s death). The provisions of this Section 8.14(a)
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A of the Code.     (b)   It is
intended that any amounts payable under this Agreement shall either be exempt
from or comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) so as not to subject the
Executive to payment of any additional tax, penalty or interest imposed under
Code Section 409A. The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive.

     8.15. Clawback Rules and Policy. Notwithstanding anything else contained in
this Agreement to the contrary, this Agreement and all forms of compensation
referred to in this Agreement are subject to the Company’s clawback policy, as
well as the “clawback” provisions of applicable law, rules and regulations, as
each may be adopted and in effect from time to time (collectively, the “Clawback
Policy”). Pursuant to the Clawback Policy, the Company may recoup payments under
this Agreement to the extent that any such payments were based on incorrect
financial results that require a restatement of the Company’s financial
statements from senior level employees whose fraud or misconduct was a material
contributing factor to the financial restatement. The provisions of the Clawback
Policy are in addition to (and not in lieu of) any rights to repayment the
Company may have under Section 304 of the Sarbanes-Oxley Act of 2002 and other
applicable laws.
[Remainder of page intentionally left blank]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the Effective Date.

                  “COMPANY”    
 
                QLogic Corporation,         a Delaware corporation    
 
           
 
  By:        
 
  Print Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                “EXECUTIVE”    
 
                          [Name]    

16



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE AGREEMENT
          1. Release. [Name] (“Executive”), on his or her own behalf and on
behalf of his or her descendants, dependents, heirs, executors, administrators,
assigns and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue QLogic
Corporation (the “Company”), its divisions, subsidiaries, parents, or affiliated
corporations, past and present, and each of them, as well as its and their
assignees, successors, directors, officers, shareholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
Executive’s employment or any other relationship with or interest in the Company
or the termination thereof, including without limiting the generality of the
foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, equity-based awards and/or dividend equivalents thereon, pension,
retirement, life insurance, health or medical insurance or any other fringe
benefit, or disability, or any other claims, agreements, obligations, demands
and causes of action, known or unknown, suspected or unsuspected resulting from
any act or omission by or on the part of Releasees committed or omitted prior to
the date of this Agreement, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
or the California Family Rights Act, or any other federal, state or local law,
regulation or ordinance (collectively, the “Claims”); provided, however, that
the foregoing release does not apply to any obligation of the Company to
Executive pursuant to any of the following: (1) Section 3 of the Change in
Control Severance Agreement dated as of [_________, 20__] by and between the
Company and Executive (the “Change in Control Agreement”), or (2) any
equity-based awards previously granted by the Company to Executive (as amended
by the Change in Control Agreement). In addition, this release does not cover
any Claim that cannot be so released as a matter of applicable law. Executive
acknowledges and agrees that he or she has received any and all leave and other
benefits that he or she has been and is entitled to pursuant to the Family and
Medical Leave Act of 1993.
          2. Acknowledgement of Payment of Wages. Executive acknowledges that he
or she has received all amounts owed for his or her regular and usual salary
(including, but not limited to, any bonus or other wages), and usual benefits
through the date of this Agreement.
          3. Waiver of Civil Code Section 1542. This Agreement is intended to be
effective as a general release of and bar to each and every Claim hereinabove
specified. Accordingly, Executive hereby expressly waives any rights and
benefits conferred by Section 1542 of the California Civil Code as to the
Claims. Section 1542 of the California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”

A-1



--------------------------------------------------------------------------------



 



Executive acknowledges that he or she later may discover claims, demands, causes
of action or facts in addition to or different from those which Executive now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms. Nevertheless, Executive hereby waives, as to
the Claims, any claims, demands, and causes of action that might arise as a
result of such different or additional claims, demands, causes of action or
facts.
          4. ADEA Waiver. Executive expressly acknowledges and agrees that by
entering into this Agreement, he or she is waiving any and all rights or claims
that he or she may have arising under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”), which have arisen on or before the date of
execution of this Agreement. Executive further expressly acknowledges and agrees
that:
          (a) In return for this Agreement, he or she will receive consideration
beyond that which he or she was already entitled to receive before entering into
this Agreement;
          (b) He or she is hereby advised in writing by this Agreement to
consult with an attorney before signing this Agreement;
          (c) He or she was given a copy of this Agreement on [____________,
20__] and informed that he or she had twenty-one (21) days within which to
consider the Agreement and that if he or she wished to execute this Agreement
prior to expiration of such 21-day period, he or she should execute the
Acknowledgement and Waiver attached hereto as Exhibit A-1;
          (d) Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and
          (e) He or she was informed that he or she has seven (7) days following
the date of execution of this Agreement in which to revoke this Agreement, and
this Agreement will become null and void if Executive elects revocation during
that time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
his or her right of revocation, neither the Company nor Executive will have any
obligations under this Agreement.
          5. No Transferred Claims. Executive represents and warrants to the
Company that he or she has not heretofore assigned or transferred to any person
not a party to this Agreement any released matter or any part or portion
thereof.
          6. Miscellaneous. The following provisions shall apply for purposes of
this Agreement:
          (a) Number and Gender. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.

A-2



--------------------------------------------------------------------------------



 



          (b) Section Headings. The section headings of, and titles of
paragraphs and subparagraphs contained in, this Agreement are for the purpose of
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation thereof.
          (c) Governing Law. This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.
          (d) Severability. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.
          (e) Modifications. This Agreement may not be amended, modified or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.
          (f) Waiver. Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
          (g) Arbitration. Any controversy arising out of or relating to this
Agreement shall be submitted to arbitration in accordance with the arbitration
provisions of the Change in Control Agreement.
          (h) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.
[Remainder of page intentionally left blank]

A-3



--------------------------------------------------------------------------------



 



          The undersigned have read and understand the consequences of this
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.
     EXECUTED this ________ day of ________ 20__, at ______________________
County, _________.

                  “Executive”    
 
                          [NAME]    
 
                QLOGIC CORPORATION    
 
           
 
  By:        
 
     
 
[NAME]    
 
      [TITLE]    

A-4



--------------------------------------------------------------------------------



 



EXHIBIT A-1
ACKNOWLEDGMENT AND WAIVER
     I, [Name], hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.
     I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.
     EXECUTED this ___ day of ____________ 20__, at ___________ County,
________.

         
 
 
 
[Name]    

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
SECTION 280G PROVISIONS

1.1   Limitation on Payments. If upon or following a Change of Control the tax
imposed by Section 4999 of the Code, or any similar or successor tax (the
“Excise Tax”) would apply absent this Section 1.1, because of the Change of
Control, to any payments, benefits and/or amounts received by Executive as
severance benefits or otherwise, including, without limitation, any amounts
received or deemed received, within the meaning of any provision of the Code, by
Executive as a result of (and not by way of limitation) any automatic vesting,
lapse of restrictions and/or accelerated target or performance achievement
provisions, or otherwise, applicable to outstanding grants or awards to
Executive under any of the Company’s equity incentive plans or agreements
(collectively, the “Total Payments”), then Executive’s benefits under this
Agreement shall be either (a) delivered in full, or (b) delivered as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. The Company shall reduce or eliminate
the Total Payments by first reducing or eliminating any cash severance benefits,
then by reducing or eliminating any accelerated vesting of stock options, then
by reducing or eliminating any accelerated vesting of other equity-based awards,
then by reducing or eliminating any other remaining Total Payments.   1.2  
Determination. Any determination required under this section shall be made in
writing by PwC (or another national public accounting firm mutually acceptable
to the parties) (the “Accountants”), whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this section.

B-1